Citation Nr: 1139520	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, where the RO declined reopening the claim.

By a December 2009 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court vacated the December 2009 decision of the Board and remanded the matter for readjudication.  This issue is now before the Board once again for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran filed the instant claim for entitlement to service connection in August 2006.  At that time, the RO treated the claim as a petition to reopen a previous claim denied in October 1954, based on the provision of new and material evidence.  The Board continued adjudication of the claim on that basis.  The May 2011 Memorandum Decision, however, noted that the original August 1954 claim was solely for outpatient treatment and the subsequent October 1954 rating decision had denied entitlement to outpatient treatment for albumin in the urine, but had not addressed the Veteran's entitlement to service connection for a kidney disorder.  For this reason, the Court vacated the Board's December 2009 decision, and remanded for consideration by the Board as to whether the August 2006 claim was a request to reopen the previous claim or a freestanding new claim.  Upon further review, the Board finds that the August 2006 claim for entitlement to service connection for a kidney disorder is a new and distinct claim, as the prior August 1954 claim was for outpatient treatment.  As such, the issue has been recharacterized as an original claim as listed above.

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a kidney disorder.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records reflect that during his June 1952 induction examination the Veteran's blood was negative for albumin.  The service treatment records are negative for any complaints, diagnosis, or treatment for a kidney disorder during service.  The Veteran's June 1954 separation examination revealed trace amounts of albumin in the Veteran's system at separation.  

Shortly after service, an August 1954 VA treatment record indicated that the Veteran received a second urinalysis at that time based on the observed trace albumin levels at separation.  Results from this second urinalysis were negative for albumin.  In addition, the claims file includes private medical records indicating a 1996 kidney transplant and subsequent treatment including dialysis with a diagnosis of status post renal transplant, secondary end-stage renal disease.  The Veteran contends that he had only one kidney prior to service and that the rigors of service put a strain on the sole existing kidney, which caused deterioration and subsequently required a kidney transplant.

Thus, the Veteran had observed elevated albumin levels at separation from service and more than 4 decades later a kidney transplant, which the Veteran attributes to the deterioration of his kidney that began in service.  In light of the foregoing, the Board finds the Veteran should be afforded an examination that includes an opinion addressing the question of whether he currently has a renal disorder that began during service or was otherwise caused or aggravated by some incident of service, to include the evidence of elevated albumin levels at separation.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination for the purposes of determining the approximate onset date and/or etiology of any current kidney disorder.  The claims file should be provided to the appropriate examiners for review and the examiners should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a history from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed kidney disorder began during service or was otherwise caused or aggravated by some incident of the Veteran's military service, to include the elevated albumin levels observed at separation from service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claim, on a de novo basis.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

